 550305 NLRB No. 61DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Respondent is corrected in accordance withcounsel for Local 66's amendment at the hearing.2The name of Local 522 has been changed to reflect the new offi-cial name of the International Union.3Local 522 was not present at the hearing, and Local 66 wouldnot stipulate that Local 522 was a labor organization within the
meaning of Sec. 2(5) of the Act. However, we find that Local 522is a labor organization within the meaning of the Act on the basis
of the Employer's testimony concerning its 30-year collective-bar-
gaining relationship with Local 522 as reflected in the copy of the
collective-bargaining agreement between Local 522 and the Em-
ployer which was admitted into evidence at the hearing, and the
terms and provisions of that agreement. Operating Engineers Local825 (Patock Construction Co.), 255 NLRB 255 fn. 2 (1981). Fur-thermore, the status of Local 522 as a labor organization is not a
prerequisite to a finding that a jurisdictional dispute exists, as it has
been repeatedly held that Secs. 8(b)(4)(D) and 10(k) apply to dis-
putes between rival groups of employees and not only between rival
unions. The existence and validity of the collective-bargaining agree-
ment between Local 522 and the Employer is only one factor to be
considered by the Board in determining a jurisdictional dispute.
Essex County Building Trades Council, 243 NLRB 249 fn. 2 (1979).4All dates are in 1991 unless otherwise noted.Pointers, Cleaners & Caulkers Local Union No. 66,of the International Union of Bricklayers and
Allied Craftsmen, AFL±CIO1and Richardson& Lucas, Inc. and Local 522, Lumber Drivers,
Warehousemen & Handlers, International
Brotherhood of Teamsters, AFL±CIO.2Case 2±CD±812November 8, 1991DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe charge in this Section 10(k) proceeding wasfiled on June 19, 1991, by the Employer, Richardson
& Lucas, Inc., alleging that the Respondent, Pointers,
Cleaners & Caulkers Local Union No. 66, of the Inter-
national Union of Bricklayers and Allied Craftsmen,
AFL±CIO (Local 66), violated Section 8(b)(4)(D) of
the National Labor Relations Act by engaging in pro-
scribed activity with an object of forcing the Employer
to assign certain work to employees it represents rather
than to employees represented by Local 522, Lumber
Drivers, Warehousemen & Handlers, International
Brotherhood of Teamsters, AFL±CIO (Local 522). The
hearing was held on July 23, 1991, before Hearing Of-
ficer Esther Morales-Cruz.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entirerecord, the Board makes the following findings.I. JURISDICTIONThe Employer, a New York corporation with a facil-ity at 705 Greenwich Street, New York, New York, is
engaged in the restoration of building exteriors. Annu-
ally, the Employer derives gross revenues in excess of
$l million and purchases and receives materials and
supplies valued in excess of $50,000 directly from sup-
pliers located outside the State of New York. The Em-
ployer and Local 66 stipulate, and we find, that the
Employer is engaged in commerce within the meaning
of Section 2(6) and (7) of the Act and that Local 66
is a labor organization within the meaning of Section
2(5) of the Act. The record further reveals, and we
find, that Local 522 is a labor organization within the
meaning of Section 2(5) of the Act.3II. THEDISPUTE
A. Background and Facts of DisputeFred Ilchert, the Employer's president, testified thatthe Employer has had a series of collective-bargaining
agreements with Local 522 for over 30 years to do its
roofing work. Currently, about 40 Local 522 members
are working for the Employer. In March 1990, the Em-
ployer began restoration of a building located at 740
Park Avenue, New York, New York. The work was
still in progress at the time of the hearing. Ilchert testi-
fied that this was a big job, that Local 522 was able
to do roof work and brickwork, but that he began hir-
ing employees represented by Local 66 to do stone
work. The Employer signed an agreement with Local
66 covering masonry work.Local 66 set the limestone panels on the facade ofthe building and, where necessary, repaired the backup
brickwork behind the limestone. Local 522 did roof
work on the main roof and the terraces which, because
of upper floor setbacks, also constituted the roof of
part of the level beneath each of the terraces. Local
522 also did roof-related brickwork on the main roof
and exterior parapets of the terraces, removed a strip
of limestone from the inside of each terrace, and in-
spected and repaired the flashing as needed. In May or
June 1991,4when it was time to replace with brick thearea adjacent to the flashing where the limestone had
been removed, Local 66 claimed that brickwork.Ilchert testified that in late May John Keppel, busi-ness manager of Local 66, said he wanted to claim the
brickwork below the limestone and below the terrace
deck. Ilchert stated that he told Keppel ``no way'' be-
cause it was a Local 522 job. Ilchert also testified that
on June 5 or 6 Local 66 struck the building and, on
the same day, filed a grievance with respect to the Em-
ployer's assignment of the inside terrace brickwork to
Local 522. Ilchert further testified that on June 18 he
asked if there were any way to get the pickets off thebuilding and Keppel said ``no [sic] unless he got the
brickwork below the limestone.'' 551BRICKLAYERS LOCAL 66 (RICHARD & LUCAS)5Ilchert mistakenly testified that Keppel was president of Local66. The record shows that Keppel was in fact the business manager
for Local 66.6We find without merit Local 66's contention that Local 522'snonparticipation in the 10(k) hearing warrants a finding that Local
522 does not claim the work in dispute. The record evidence estab-
lishes that employees represented by Local 522 are performing the
work in question. There is no evidence that Local 522 has dis-
ciplined employees for continuing to perform the work or that Local
522 has objected to or disclaimed the assignment of this work. This
indicates that Local 522 continues to claim the work. See TeamstersLocal 50 (Schnabel Foundation), 295 NLRB 68 (1989). Similarly,Local 66's argument that the Employer has subcontracted the work
does not warrant a different result. The evidence presented by the
Employer establishes that the Employer employs employees rep-
resented by Local 522 to perform the disputed work. Thus, even as-
suming arguendo that the fact that the disputed work was subcon-
tracted would affect the outcome, it is well established that a conflict
in testimony does not prevent the Board from proceeding under Sec.
10(k), for in this type of proceeding the Board is not charged with
finding that a violation did in fact occur, but only that reasonable
cause exists for finding such a violation. See Electrical WorkersIBEW Local 400 (E. T. Electrical), 285 NLRB 1149 (1987).Finally, we reject Local 66's argument that it did not violate Sec.8(b)(4)(D) because its object in picketing was to protest safety and
the termination of Local 66-represented employees. Even if Local 66
were able to substantiate this claim, this would only establish that
one object of the picketing was lawful. The issue at this stage is
whether reasonable cause exists to believe that an object of the pick-
eting was to force or require the Employer to assign the work to in-
dividuals represented by Local 66. Electrical Workers IBEW Local701 (University of Chicago), 255 NLRB 1157, 1161 (1981).Eric Schnellbacher, the Employer's constructionmanager, testified that when Local 522 started the dis-
puted brickwork on June 6 Local 66 collectively
walked off the job.B. Work in DisputeThe disputed work involves brickwork along the in-side of the terraces located on the building at 740 Park
Avenue, New York, New York.C. Contentions of the PartiesThe Employer contends that Local 66 violated Sec-tion 8(b)(4)(D) of the Act. The Employer further con-
tends that the disputed work should be awarded to em-
ployees represented by Local 522 on the basis of em-
ployer preference and past practice, economy and effi-
ciency of operation, and specialized skills.Local 66 contends that this is not a traditional juris-dictional dispute, but rather is a dispute involving sub-
contracting of work, safety, improper termination, and
a lockout. Local 66 argues that Local 522 has not
claimed the work in dispute, that the work was not
being done by Local 522 but rather by a subcontractor,
and that there is no reasonable cause to believe that
Local 66 violated Section 8(b)(4)(D) of the Act. Local
66 contends that the work was reassigned away from
Local 66. Further, Local 66 contends that it has the
necessary skills, that it has a collective-bargaining
agreement that provides for jurisdiction over the work,
that company and industry practice is to have Local 66
do the work, and that there are awards under the
Building Trades and Employers Association that indi-
cate Local 66 should do this kind of work.Local 522 did not participate in this hearing and didnot present evidence concerning its position.D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, it
must be established that reasonable cause exists to be-
lieve that Section 8(b)(4)(D) has been violated. This
requires a finding that there is reasonable cause to be-
lieve that a union has threatened to or has used pro-
scribed means to force an employer to assign work to
one group of employees rather than to another.As discussed above, Ilchert testified that in MayJohn Keppel, business manager of Local 66,5statedthat he wanted the brickwork below the limestone and
below the terrace deck. Ilchert replied ``no way,'' be-
cause that was Local 522 work. Shortly thereafter, onabout June 5 or 6, Local 66 struck and, on the same
day, filed a grievance over the Employer's assignment
of the brickwork. Ilchert further testified that on June18 when he asked if there were any way to get thepickets off the building Keppel replied, ``no [sic] un-
less he got the brickwork below the limestone.''Eric Schnellbacher, the Employer's constructionmanager, testified that when Local 522 began the dis-
puted brickwork on June 6 Local 66 collectively
walked off the job.We find that Keppel's statements to Ilchert con-stituted a demand for work that Local 522 was per-
forming. Consequently, we conclude that there are ac-
tive competing claims to disputed work between rival
groups of employees.6In light of Ilchert's and Schnellbacher's testimony,we also find reasonable cause to believe that Local 66
violated Section 8(b)(4)(D). The record reveals no
agreed-upon method for voluntary adjustment of the
dispute within the meaning of Section 10(k) of the
Act. Accordingly, we find that the dispute is properly
before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute. 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1. Certifications and collective-bargainingagreementsThere is no evidence that either Union was ever cer-tified by the Board to represent the employees of the
Employer. Both Local 522 and Local 66 arguably have
collective-bargaining agreements which cover the
work. This factor does not favor awarding the work in
dispute to either group of employees.2. Company preference and past practiceThe Employer has used Local 522 to do this typeof work for 32±33 years and prefers to continue to use
Local 522 for its roof-related brickwork. The Employer
must give a 10-year guarantee on its roofing and ar-
gues that the proper installation of the brick adjacent
to the flashing is an important factor in its roofing. Al-
though Local 66 has done masonry work for the Em-
ployer at this and other sites, the Employer contends
it has never used Local 66 to do this specific type of
work. This factor favors awarding the work in dispute
to employees represented by Local 522.3. Area and industry practiceAlthough Local 66 has introduced evidence of areaand industry practice regarding limestone and backup
brickwork, there is no evidence in the record per-
taining to area and industry practice specifically re-
garding roof-related brickwork. This factor does not
favor awarding the work in dispute to either group of
employees.4. Relative skillsThe Employer attests to the skill of employees rep-resented by Local 522 in performing this type of work
and contends that roof-related brickwork is a very
technical specialized skill. Local 66 presented evidence
that it provides extensive training in various phases of
brickwork, and there was testimony that employees
represented by Local 66 have performed this specific
type of work for other employers and also that this
type of brickwork does not require skills different from
those required for other brickwork. This factor does
not favor awarding the work in dispute to either group
of employees.5. Economy and efficiency of operationsThe Employer states that it is more economical andefficient to use Local 522 for the roof-related brick-
work. The Employer argues that assignment to Local
66 of this integral part of Local 522's roof repair work
would entail taking Local 66 employees from their
stone-setting work and bringing them to the terraces
where Local 522 employees were already stationed, so
that Local 66 could perform a small part of a job
which Local 522 had almost finished. The Employer
contends that this would result in a unnecessary delayin the project's schedule, enforced idleness for severalLocal 522 members and the needless and wasteful
`fragmentation of the Employer's operations.' This fac-
tor favors awarding the work in dispute to employees
represented by Local 522.6. Joint Board determinationsLocal 66 offered a determination of the BuildingTrades and Employers Association regarding masonry
work. Neither the Employer nor Local 522 took part
in the hearing that led to that determination, and the
determination is not binding on them. Moreover, the
determination does not address roof-related brickwork.
This factor does not favor awarding the disputed work
to either group of employees.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Local 522, Lum-
ber Drivers, Warehousemen & Handlers, International
Brotherhood of Teamsters, AFL±CIO are entitled to
perform the work in dispute. We reach this conclusion
relying on employer preference and past practice and
on economy and efficiency of operations.In making this determination, we are awarding thework to employees represented by Local 522, Lumber
Drivers, Warehousemen & Handlers, International
Brotherhood of Teamsters, AFL±CIO, not to thatUnion or its members. The determination is limited to
the controversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Richardson & Lucas, Inc. rep-resented by Local 522, Lumber Drivers, Warehouse-
men & Handlers, International Brotherhood of Team-
sters, AFL±CIO are entitled to perform roof-related
brickwork on the inside of terraces at the jobsite lo-
cated at 740 Park Avenue, New York, New York.2. Pointers, Cleaners & Caulkers Local Union No.66, of the International Union of Bricklayers and Al-
lied Craftsmen, AFL±CIO is not entitled by means
proscribed by Section 8(b)(4)(D) of the Act to force
Richardson & Lucas, Inc. to assign the disputed work
to employees represented by it.3. Within 10 days from this date, Pointers, Cleaners& Caulkers Local Union No. 66, of the International
Union of Bricklayers and Allied Craftsmen, AFL±CIO
shall notify the Regional Director for Region 2 in writ-
ing whether it will refrain from forcing the Employer,
by means proscribed by Section 8(b)(4)(D), to assign
the disputed work in a manner inconsistent with this
determination.